Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-26 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Denis Ostrovsky on April 29, 2022.

The application has been amended as follows: 

	In claim 7, last line, delete “(Irgacure)”.
	In claim 12, line 1, delete “-like”. 

The following is an examiner’s statement of reasons for allowance: the closest prior art of WO2017117467 does not teach or suggest, alone or in combination, the instantly claimed oxygen generating device. WO2017117467 teaches a biopolymer conjugated to the bio-ionic liquid conductive hydrogel (claims 1-20) and teaches that it can be used as a power source to drive low power implanted medical devices (page 4, lines 6-7). There is no teaching or suggestion to connect the hydrogel to a power source to produce an implantable oxygen generating device ostensibly producing oxygen by electrolysis of water. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613